UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7281


JOSE SANCHEZ-ANGELES,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:07-cv-00596-jct-mfu)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Sanchez-Angeles, Appellant Pro Se. Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Sanchez-Angeles      appeals   a     district      court   order

granting summary judgment to the United States and dismissing

his claim raised under the Federal Tort Claims Act, 28 U.S.C. §§

2671-2680 (2006).          We have reviewed the record and affirm for

the reasons cited by the district court.               See Sanchez-Angeles v.

United    States,    No.    7:07-cv-00596-jct-mfu        (W.D.    Va.    July   10,

2008).     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented      in   the     materials

before   the   court   and    argument    would    not    aid    the    decisional

process.

                                                                          AFFIRMED




                                      2